Citation Nr: 0936625	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-10 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1966 to May 1970.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied the benefit 
sought on appeal.  The RO in Montgomery, Alabama is currently 
handling the matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice should 
be provided.

Additionally, the Board notes that there are outstanding VA 
treatment records that must be obtained before the claim can 
be adjudicated.  38 U.S.C. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  Further, as they are VA 
records, VA is held to have constructive notice of the 
contents of these records at the time of adjudication.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  In a September 2004 VA 
Form 21-4138, the Veteran stated he has received treatment at 
the VA Medical Center in Albany, New York, and the Georgia 
War-Veterans Home in Milledgeville, Georgia.  In addition, in 
a December 2004 VA Form 21-4138 he stated he has received 
treatment at the Carl Vinson Medical Center in Dublin, 
Georgia.  No records have been associated with the file from 
the first two facilities, and while the Veteran himself 
submitted a couple of pages from the Carl Vinson Center, this 
does not appear to comprise the entirety of his records from 
that facility.  These records must all be obtained.

The Veteran has also reported to various treatment providers 
that he has applied for or is in receipt of  disability 
benefits from the Social Security Administration.  This 
should be clarified with the Veteran and all records 
considered by that agency in deciding the Veteran's claim for 
disability benefits, including a copy of any decision, should 
be obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) 
(not only must the final Social Security Administration 
decision be obtained, but all records upon which that 
decision was based must be obtained as well); 38 C.F.R. 
§ 3.159(c)(2) (2009).

Finally, applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2009). 
Since the June 2008 supplemental statement of the case, new 
medical evidence dated from July 2009 and July 2008 has been 
received.  This new evidence was accompanied by a limited 
request for the Board to remand the matter back to the RO for 
initial consideration of the new evidence.  Accordingly, a 
remand is required.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) 
(2009). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claim on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Obtain and associate with the claims 
file all records 
from the following facilities:
a.	the VA Medical Center in Albany, 
New York
b.	the Georgia War-Veterans Home in 
Milledgeville, Georgia
c.	the Carl Vinson Medical Center in 
Dublin, Georgia

3.  Clarify with the Veteran whether he 
has applied for disability benefits from 
the Social Security Administration (SSA).  
If he has, obtain all records pertinent 
to the Veteran's claim for Social 
Security disability benefits including a 
copy of any decision and copies of the 
medical records relied upon concerning 
that claim.  

4.  Review all of the additional evidence 
that was received subsequent to the most 
recent supplemental statement of the 
case, and determine whether any of the 
issues on appeal may be granted.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



